Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, it is unclear how many breaks constitute the term “more”. Claims 2-15 are merely rejected for depending from base claim 1. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, the phrase “comprises at least two atoms” is totally unclear. It is unknown if applicant is referring to two different metal elements or merely two identical metals atoms. Also, the phrase “at least … “ is open ended and confusing. Appropriate clarification is required.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “derivatives” is indefinite. No definition for said term could be found in the disclosure. It is unknown if by said term applicant is referring to chemical  (like acetylated, glycosylated, mutated  etc.) or functional derivatives of DNA, RNA, hybrid DNA/RNA etc. In case they are functional, applicant must identify which functions are considered as “derivatives”.
 	Claims 9, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 9, 13-14, the phrase “in particular” is unclear. Said phrase renders the metes and bound of the claims vague and confusing.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2-15) are directed to a genus of methods for target DNA modification, wherein said genus is inadequately described in the disclosure.
The court of Appeals for the Federal Circuit has recently held that such a general  definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, Applicant is claiming a method of use of  a genus of products by their function without explaining what the structure of said products is and this kind of description fails to meet the 112 first paragraph requirements.
 	Further, as applicant is aware, the term “modification” as recited in claim 1 is generic and  embraces, deletion, insertion and substitution. With respect to DNA insertion/substitution, no examples of methods which utilize pre-assembled complexes recited in claim 1 for base substitutions or base insertion could be found. All the disclosure described are directed to DNA breakage.
 	With regards to “in vivo”, “ex vivo” and “in vivo” methods recited in the preamble of claim 1 , the disclosure fails to show any examples or conditions wherein the pre-assembled complexes recited in claim 1, were employed in any “in vivo” editing of cells wherein electromagnetic radiation was used to create DNA breaks in cell genome. Given the breadth of these claims some additional information as to what ion/metal clusters work best for targeting which genes in vivo and what structures in the cell genome should be searched for potential targeting and cleavage deems necessary that is currently lacking in the disclosure. 
 	In claims 9-11, some additional but limited amount of structural information regarding products employed by instant method are provided but said information is insufficient because claim 9 is confusing and indefinite (see above); in claim 10, “a minimum or 10 nucleotides in length” is open ended and does not specify the maximum number or nucleotides which may be used in the complex employed in its base claim; and  in claim 11, the term “at least 5 contiguous nucleotides” is again open ended and does not fully describe the genus of binding sites which may be targeted by the pre-assembled complex of claim 1. 
 	All applicant provides are methods of initiating DNA breakage in cells in vitro, utilizing silver ions (i.e. a single species), using an A/T rich “target site”  and a C/G rich “nucleation site of 3-12 bases in length ” respectively, (see pages 13-14, for example) which is totally inadequate to fully describe the genus of methods and products claimed.
 	Therefore, given the broad scope of instant claims and what is provided in the disclosure, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention, before the effective filing of this application.

No claim is allowed.
Note:
The following reference may be of relevance to this invention:Shamsi et al., J. Photochemistry & Photobiology B: Biology, 136 (2014), 1-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656